         Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                MDL NO. 2460
 NIASPAN ANTITRUST LITIGATION

 THIS DOCUMENT RELATES TO:                             MASTER FILE NO. 13-MD-2460
 ALL ACTIONS

DuBOIS, J.                                                                       August 17, 2021
                                    MEMORANDUM

   I.      INTRODUCTION

        This multidistrict litigation involves what has come to be known as a “pay-for-delay,” or

“reverse payment,” settlement—a practice in which a brand-name drug manufacturer brings a

patent-infringement action against a generic drug manufacturer and then compensates the generic

drug manufacturer for its agreement to delay entering the market with a competing generic

version of the brand-name drug. In this case, End-Payor Plaintiffs (“EPPs”) aver that the brand-

name manufacturer of the drug Niaspan, Kos Pharmaceuticals, Inc. (“Kos”), entered into

anticompetitive settlement agreements with the generic manufacturer of that drug, Barr

Pharmaceuticals, Inc. (“Barr”), in March of 2005 in order to terminate patent-infringement

litigation brought by Kos against Barr in the District Court for the Southern District of New

York.

        Presently before the Court is EPPs’ Renewed Motion for Class Certification. For the

reasons stated below, the Renewed Motion is denied on the ground that EPPs failed to satisfy the

ascertainability requirement of Federal Rule Civil Procedure 23(b)(3) that they provide a reliable

and administratively feasible mechanism for distinguishing between class members and

intermediaries in drug transactions which are excluded from the class.




                                                1
          Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 2 of 20




   II.      BACKGROUND

         The background of this case is set forth in detail in the Court’s Memorandum and Order

dated September 5, 2014. See In re Niaspan Antitrust Litig., 42 F. Supp. 3d 735 (E.D. Pa. 2014).

This Memorandum recites only the facts and procedural history relevant to the motion presently

before the Court.

         Defendant AbbVie, a drug manufacturer that was spun off from Abbott Laboratories

(“Abbott”) in January 2013, manufactures and sells Niaspan, a brand-name prescription drug,

primarily used to treat lipid disorders. In the early 1990s, Kos, acquired by AbbVie in December

2006, developed a therapeutically-effective time-release version of niacin, which does not cause

the side effects previously associated with niacin. Kos obtained a series of U.S. patents on time-

release niacin and marketed the drug under the trademark Niaspan. Niaspan has been

manufactured and sold by AbbVie (and AbbVie’s predecessor corporations) since September of

1997.

         In October 2001, Barr, acquired by Teva in January 2009, filed an Abbreviated New

Drug Application (“ANDA”) with the Food and Drug Administration (“FDA”) seeking

authorization to manufacture and sell a generic equivalent of certain dosages of Niaspan. The

ANDA process provides for streamlined FDA approval of a generic version of an FDA-approved

brand-name drug. As part of the ANDA process, Barr filed certifications with the FDA stating

that its generic drug did not infringe any of the patents covering Niaspan and/or that the patents

were invalid or unenforceable.

         In March 2002, Kos initiated the first of a series of patent-infringement lawsuits against

Barr in the Southern District of New York, alleging infringement of its Niaspan patents. After

three years of litigation, on April 12, 2005, Kos and Barr entered into several related settlement

agreements terminating the litigation. EPPs allege that, under the settlement agreements, Kos
                                                  2
         Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 3 of 20




paid Barr not to launch a generic equivalent of Niaspan until 2013. These agreements constitute

the alleged “pay-for-delay” or “reverse payment” settlement that is the subject of this litigation.

           A. Prior Class Certification Motion

       On December 19, 2018, EPPs filed a motion to certify classes of consumers and third-

party payors (“TPPs”) which paid for brand or generic Niaspan. That motion alleged that

defendants’ conduct “violated the antitrust laws of 16 states, the consumer protection laws of 5

states, the unfair trade practices laws of 7 states, and the unjust enrichment laws of 25 states—a

total of 53 state laws from 26 jurisdictions.” In re Niaspan Antitrust Litig., 464 F. Supp. 3d 678,

689 (E.D. Pa. 2020).

       On June 2, 2020, the Court denied EPPs’ motion for class certification on a number of

grounds. Id. at 725. First, the Court concluded that EPPs had not satisfied the ascertainability

requirement of Federal Rule of Civil Procedure 23, stating that it was “concerned about the

economic feasibility of obtaining [the necessary] information and the ability of EPPs to identify

class members in a reliable and administratively feasible manner.” Id. at 704. Second, the Court

determined that EPPs failed to demonstrate they could show by common proof that all class

members were injured. On that issue, the Court stated that “the use of average[] [prices]” in a

model presented by EPPs’ expert, Dr. Meredith Rosenthal, “hides several groups of uninjured

class members who cannot easily be identified.” Id. at 714. Finally, the Court concluded that

EPPs failed to provide the “extensive analysis of the applicable state laws and any variation in

state law” necessary to “assure the Court that such differences are minor and manageable.” Id. at

724.




                                                 3
        Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 4 of 20




            B. Renewed Class Certification Motion

       On September 4, 2020, EPPs filed the pending Renewed Motion for Class Certification

(“Renewed Motion”). In their Renewed Motion, EPPs seek certification of a class under Federal

Rule of Civil Procedure 23(b)(3), defined as follows:

       All entities in the United States and its territories who [sic] purchased, paid, and/or
       provided reimbursement for some or all of the purchase price for Niaspan and/or
       generic versions of Niaspan in Arizona, California, Florida, Iowa, Maine,
       Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Nebraska, Nevada,
       New Hampshire, New York, North Carolina, North Dakota, Oregon, Rhode Island,
       Tennessee, Vermont, West Virginia, and Wisconsin for consumption by
       themselves, their families, or their members, employees, insureds, participants, or
       beneficiaries during the period April 3, 2007 through January 31, 2018.

Mot. at 4–5. The proposed class excludes the following entities:

       a.      Defendants and their subsidiaries, or affiliates;

       b.      All federal or state government entities other than cities, towns or
               municipalities with self-funded prescription drug plans;

       c.      All entities that, after September 20, 2013, paid and/or provided
               reimbursement for branded Niaspan and did not pay and/or provide
               reimbursement for generic Niaspan;

       d.      All entities who [sic] purchased Niaspan for purposes of resale or directly
               from Defendants or their affiliates;

       e.      Fully insured health plans (i.e., plans that purchased insurance from another
               third party payor covering 100% of the Plan’s reimbursement obligations to
               its members); and

       f.      Pharmacy Benefit Managers.

Id. The proposed class in EPPs’ Renewed Motion “differs from [the] previous proposed class”

by (1) “omitting ‘persons’ (i.e., consumers) from the class definition,” and (2) “invok[ing] only




                                                 4
            Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 5 of 20




23 state laws.”1 Id. at 4, 8. In support of their Renewed Motion, EPPs submitted a chart of state

law claims, a proposed trial plan, and a model verdict form. Document No. 722, Exs. 1, 3, 4.2

           Defendants filed their Opposition to EPPs’ Renewed Motion and Supplemental

Opposition to EPPs’ Renewed Motion on November 6, 2020, and December 4, 2020,

respectively. EPPs filed a reply on December 18, 2020. Thereafter, the parties submitted

numerous documents related to the Renewed Motion, including EPPs’ Motion for Leave to File

the Expert Reply Report of Ms. Laura Craft (“Motion for Leave to File”) (Document No. 735,

filed December 19, 2020), which was granted by Order dated February 24, 2021.3 The last of

these documents was not filed until May 27, 2021. The motion is now ripe for decision.

    III.      LEGAL STANDARD

           “The class action is an exception to the usual rule that litigation is conducted by and on

behalf of the individual named parties only.” In re Modafinil Antitrust Litig., 837 F.3d 238, 248

(3d Cir. 2016). The United States Court of Appeals for the Third Circuit has directed district


1
    In their Renewed Motion, EPPs “incorporate all evidence and argument” submitted in support of their prior
    motion for class certification. Mot. at 1 n.1.
2
    The parties also submitted reports from a number of experts in connection with EPPs’ Renewed Motion. EPPs
    presented a report dated August 25, 2020 from Dr. Meredith Rosenthal in support of their claim that they have
    common proof of antitrust injury. In her report, Dr. Rosenthal considers whether TPPs paying average monthly
    prices for Niaspan would be overcharged in a number of hypothetical scenarios. She concludes that, in each
    scenario, “there were many months in which the hypothetical TPP experienced an overcharge.” Rosenthal Rep.
    ¶ 21. In response to Dr. Rosenthal’s report, defendants presented the report of Dr. James Hughes dated
    November 6, 2020. Dr. Hughes concludes that Dr. Rosenthal’s use of averages “conceal[s] considerable
    diversity in the prices paid by class members.” Hughes Rep. ¶ 27. With respect to the issue of ascertainability,
    the parties submitted reports from Laura Craft, Eric Miller, and Donald Dietz. The Court discusses the reports
    of Ms. Craft, Mr. Miller, and Mr. Dietz in § III.B. of this Memorandum, infra.
3
    After EPPs filed the Motion for Leave to File, the parties submitted the following documents: defendants’
    Response in Opposition to EPPs’ Motion for Leave to File (Document No. 739, filed January 4, 2021);
    defendants’ Additional Opposition to EPPs’ Motion for Leave to File (Document No. 740, filed January 6,
    2021); EPPs’ Notice of Supplemental Authority (Document No. 748, filed February 12, 2021); defendants’
    Response to EPPs’ Notice of Supplemental Authority (Document No. 749, filed February 23, 2021); EPPs’
    Amended Reply Memorandum of Law in Further Support of Their Renewed Motion (Document No. 752, filed
    March 4, 2021); defendants’ Response to Reply Declaration of Laura Craft (Document No. 754, filed March 10,
    2021); EPPs’ Reply to Defendants’ Response to Reply Declaration of Laura Craft (Document No. 759, filed
    May 7, 2021); EPPs’ Supplemental Authority Regarding Renewed Motion (Document No. 760, filed May 19,
    2021); and defendants’ Response to EPPs’ Supplemental Authority (Document No. 761, filed May 27, 2021).
    The Court considers these filings as well.

                                                         5
         Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 6 of 20




courts to “treat renewed motions like any other for class certification, and to apply the usual Rule

23 standard.” Hargrove v. Sleepy’s LLC, 974 F.3d 467, 477 (3d Cir. 2020).

       Subsection (a) of Federal Rule of Civil Procedure 23 sets out four prerequisites for a class

action—numerosity, commonality, typicality, and adequacy. Subsection (b) provides additional

requirements for class actions—the moving party must show “that the questions of law or fact

common to class members predominate over any questions affecting only individual members,

and that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.” These requirements are referred to, respectively, as predominance

and superiority. Rule 23(b)(3) also contains an implied, judicially-created requirement that the

identities of class members be ascertainable. Hargrove, 974 F.3d at 477.

       “The party seeking certification bears the burden of establishing each element of Rule

23.” In re Modafinil Antitrust Litig., 837 F.3d at 248. “[T]rial courts ‘must engage in a rigorous

analysis and find each of Rule 23[]’s requirements met by a preponderance of the evidence

before granting certification.’ They must do so even if it involves judging credibility, weighing

evidence, or deciding issues that overlap with the merits of a plaintiff’s claims.” Harnish v.

Widener Univ. Sch. of Law, 833 F.3d 298, 304 (3d Cir. 2016) (citing In re Hydrogen Peroxide

Antitrust Litig., 552 F.3d 305, 316–25 (3d Cir. 2008)). The Rule 23 analysis also requires courts

to “determine the nature of the evidence, and how plaintiffs would present this evidence at trial.”

In re Domestic Drywall Antitrust Litig., 322 F.R.D. 188, 221 (E.D. Pa. 2017). However, “a court

should not address merits-related issues beyond what is necessary to determine preliminarily

whether certain elements will necessitate individual or common proof.” Harnish, 833 F.3d at

305.

       The Third Circuit has “repeatedly emphasize[d] that [a]ctual, not presumed conformance

with Rule 23 requirements is essential.” Gonzalez v. Corning, 885 F.3d 186, 192 (3d Cir. 2018).
                                                  6
         Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 7 of 20




“When courts harbor doubt as to whether a plaintiff has carried her burden under Rule 23, the

class should not be certified.” Mielo v. Steak ‘n Shake Operations, Inc., 897 F.3d 467, 483 (3d

Cir. 2018).

              A. Rule 23(a) Requirements

       Rule 23(a) provides that a class may not be certified unless:

       (1) the class is so numerous the joinder of all members is impractical, (2) there are
       questions of law or fact common to the class, (3) the claims or defenses of the
       representative parties are typical of the claims or defenses of the class, and (4) the
       representative parties will fairly and adequately protect the interests of the class.

       Defendants do not dispute, and the Court agrees, that EPPs have met their burden with

respect to Rule 23(a)’s four requirements. First, joinder of all members is impracticable because

“Niaspan prescriptions peaked at nearly 600,000 per month in 2011.” Niaspan, 464 F. Supp. at

698. Second, common questions of law or fact exist in this case, including “whether Kos entered

into a contract, combination, and/or conspiracy with Barr to restrain trade.” Id. Third, the

typicality requirement is satisfied in that named plaintiffs claim “Kos and Barr entered into a

reverse-payment settlement that unlawfully extended Kos’s monopoly over the Niaspan market

and delayed the onset of generic competition.” Id. at 699. Fourth, EPPs contend that “plaintiffs

are represented by experienced counsel thoroughly familiar with litigating complex class

actions” and “there is no likelihood of a conflict of interest among class members.” Mot. at 7.

              B. Ascertainability

       “In addition to all the other requirements for class actions in Federal Rule of Civil

Procedure 23,” the Third Circuit requires that a Rule 23(b)(3) class be currently and readily

ascertainable. Hargrove, 974 F.3d at 469. The Third Circuit has articulated three principal

rationales for the ascertainability requirement:




                                                   7
         Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 8 of 20




       First, ascertainability and a clear class definition allow potential class members to
       identify themselves for purposes of opting out of a class. Second, it ensures that a
       defendant’s rights are protected by the class action mechanism, and that those
       persons who will be bound by the final judgment are clearly identifiable. Finally,
       it ensures that the parties can identify class members in a manner consistent with
       the efficiencies of a class action.

City Select Auto Sales, Inc. v. BMW Bank of N. Am. Inc., 867 F.3d 434, 439 (3d Cir. 2017).

       To satisfy the ascertainability requirement, “[p]laintiffs must show that ‘(1) the class is

defined with reference to objective criteria; and (2) there is a reliable and administratively

feasible mechanism for determining whether putative class members fall within the class

definition.’” Hargrove, 974 F.3d at 469–70 (quoting Byrd v. Aaron’s Inc., 784 F.3d 154, 163 (3d

Cir. 2015)). “Plaintiff has the burden of making this showing by a preponderance of the

evidence, and the district court must undertake a rigorous analysis of the evidence to determine if

the standard is met.” City Select, 867 F.3d at 439. “However, plaintiff need not be able to

identify all class members at class certification—instead, a plaintiff need only show that class

members can be identified.” Id.

               1. Objective Criteria

       EPPs contend that they have “provided a readily discernible, clear, and precise statement

of the parameters” defining the class, and defendants do not argue to the contrary. Mot. at 8.

The Court agrees with EPPs on this issue.

       The Court concludes that EPPs’ class is defined with reference to objective criteria and

satisfies the first prong of the ascertainability analysis. The Court next turns to the evidence

submitted by EPPs to establish that they have a reliable and administratively feasible mechanism

for identifying class members as required by the Third Circuit’s ascertainability jurisprudence.




                                                  8
          Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 9 of 20




                 2. Reliable and Administratively Feasible Mechanism

        EPPs assert that they have presented “a reliable an administratively feasible mechanism

for determining whether putative class members fall within the class definition.” Mot. at 7–8.

Defendants argue that EPPs’ proposed ascertainability methodology is insufficient because they

fail to distinguish between class members and (1) government plans or (2) mere intermediaries,

such as fully insured plans,4 in drug transactions, both of which are excluded from the class. The

Court considers each of defendants’ challenges in turn.

        “The method of determining whether someone is in the class must be administratively

feasible.” Carrera, 727 F.3d at 307. “Administrative feasibility means that identifying class

members is a manageable process that does not require much, if any, individual factual inquiry.”

Id. at 307–08. “A plaintiff does not satisfy the ascertainability requirement if individualized fact-

finding or mini-trials will be required to prove class membership.” Id. at 308.

        In this case, EPPs have proffered a complex class definition with six specific exclusions.

Therefore, EPPs must present an administratively feasible method for applying each exclusion.

Vista Healthplan, Inc. v. Cephalon, Inc., No. 06-1833, 2015 WL 4737288, at *2 (E.D. Pa. Aug.

4, 2015) (“[B]y choosing to define its class with eight specific exclusions, [p]laintiffs have

created the need for a structured, multi-stepped, individualized fact-finding process in order to

determine which individuals would fall within the class definition and which would fall within

one of the eight exclusions.”).




4
    EPPs defined a fully insured health plan in their class definition as a health plan that purchases insurance from a
    third-party payor covering 100% of the plan’s reimbursement obligations to its members. Mot. at 5.

                                                          9
         Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 10 of 20




                          a. Expert Reports

        EPPs presented reports from Laura Craft and Eric Miller in support of their claim that the

proposed class is ascertainable. In response to the opinions provided by Ms. Craft, defendants

presented the supplemental expert report of Donald Dietz.5

        Laura Craft: In support of their Renewed Motion, EPPs presented Laura Craft’s

supplemental declaration and reply report dated August 25, 2020, and January 6, 2021,

respectively. Ms. Craft’s opinions rely in part on the “[s]tandards published by the National

Council for Prescription Drug Programs (“NCPDP”) and the implementation of those []

standards, pursuant to federal law, by PBMs and pharmacies throughout the United States.”

Craft Rep. ¶ 5. She asserts that, “[s]ince 2003, regulations enacted pursuant to HIPAA (the

Health Insurance Portability and Accountability Act of 1996) have required the use of the

NCPDP [standards] for electronic submission and processing of prescriptions.” Id. ¶ 11. EPPs

argue that “NCPDP standards mandate[] the use of fields that identify the TPP associated with

each transaction.” Mot. at 13.

        In her supplemental declaration and reply report dated August 25, 2020 and January 6,

2021, respectively, Ms. Craft provides the following four opinions: (1) the identity of and

transaction details for TPPs are recorded by Pharmacy Benefit Managers (“PBMs”); (2) the

methodology for identifying TPPs from available data is administratively feasible; (3) excluded

entities can be removed from the data; and (4) “the cost of processing and analyzing the PBM

data once collected would not exceed $250,000.” Craft Rep. ¶ 8. Ms. Craft asserts that, “[i]f




5
    Laura Craft and Eric Miller submitted reports in support of EPPs’ prior motion for class certification on October
    19, 2018, and October 22, 2018, respectively. Document No. 578, Exs. 5, 6. On August 27, 2018, Donald
    Dietz submitted a report in opposition to EPPs’ prior motion. Document No. 610-1. These reports are not
    otherwise referenced in this opinion.

                                                        10
        Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 11 of 20




PBM claims records were obtained for analysis, [she] would expect there to be approximately 20

million class transactions . . . .” Craft Rep., App. 1.

       Donald Dietz: In response to Ms. Craft’s supplemental declaration, defendants presented

the supplemental expert report of Donald Dietz dated November 6, 2020. Mr. Dietz’s report

criticizes Ms. Craft’s supplemental declaration on three grounds.

       First, Mr. Dietz contends that Ms. Craft understates the complexity of identifying class

members and excluding non-class members. For example, he states that Ms. Craft relies on

NCPDP data fields which do not distinguish between class members and intermediaries in drug

transactions, such as administrative-service-only organizations (“ASOs”) and third-party

administrators (“TPAs”), both of which are excluded from the class. Dietz Rep. ¶ 20. Mr. Dietz

concludes that NCPDP standards identify the PBM’s client, but Ms. Craft “fails to recognize”

that the PBM’s client is often an intermediary, such as an ASO, “in which case it is not a Class

Member.” Id. ¶¶ 27, 30.

       Second, he claims that Ms. Craft fails to address whether it is administratively feasible to

obtain the necessary data to identify class members. For example, he states that Ms. Craft failed

to address why—in this case, where the class period spans from 2007 through 2018—one large

PBM, OptumRx, produced “virtually no data for transactions prior to April 2010.” Defs.’ Resp.

at 8 (citing Dietz Rep. ¶¶ 67–69).

       Finally, Mr. Dietz contends that “Ms. Craft did not attempt [to] estimate how long or how

much it would cost for the PBMs to compile the necessary data.” Dietz Rep. ¶ 77.

       Eric Miller: EPPs also presented the supplemental declaration of Eric Miller dated

August 24, 2020, in support of their claim that the proposed class is ascertainable. In his

supplemental declaration, Mr. Miller states that, “[i]n his experience, with the exception of one



                                                  11
         Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 12 of 20




recent $1,800 fee, PBMs do not charge for the collection or production of their data, and that

data can generally be produced within approximately three months.” Miller Rep. ¶ 4.

                          b. Government Plans

        Defendants argue that EPPs failed to present an administratively feasible methodology

“to identify federal and state government plans for exclusion.” Defs.’ Resp. at 12. EPPs respond

that they have presented a number of approaches for applying this exclusion:

        (1) PBMs can identify and exclude federal and state government-funded plans prior
        to producing data; (2) Managed Markets Insight & Technology (“MMIT”) data can
        be used to identify and exclude federal and state government-funded plans; (3) the
        31 class states can provide a historical list of their state-funded plans; and
        (4) Milliman, Inc. (“Milliman”) data can be used to identify and exclude state-
        funded plans.

EPPs’ Reply at 10.6

        Ms. Craft claims that PBMs’ websites “confirm . . . that they have the capability to tailor

their programs to the needs of federal and state government entities and they aggressively market

this capability.” Craft Rep. ¶ 37. She further asserts that PBMs “must (and do) maintain . . .

data that identifies government payors” because “[f]ederal law prohibits enrollees in federal

health programs from participating in pharmacy incentive programs.” Id. & n.84. On this issue

Mr. Dietz agreed that PBMs “need to interpret [information received from pharmacies] and know

whether it is a government-funded piece of business or whether it is commercial . . . .” Dietz Tr.

194:20–195:15. Finally, Ms. Craft states that “[t]he major PBMs” participated in developing




6
    MMIT is “the recognized industry leader tracking the formulary status of specific drugs across plans of all
    types, nationwide.” Craft Rep. ¶ 4. Milliman is a “premier global consulting and actuarial firm.” Id. ¶ 39.

                                                        12
         Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 13 of 20




“Field A28-ZR”—a data field which PBMs may use “to track and categorize their government

payor clients.”7 Craft Rep. ¶ 37.

        Ms. Craft concludes that, “[g]iven that PBMs can exclude state and government payors

prior to producing data, . . . the[] other approaches are not necessary.” Id. ¶ 40. She adds that

“each [approach] provides an alternative mechanism” for applying this exclusion. Id.

        Based on the foregoing evidence presented by EPPs, including Ms. Craft’s detailed

representations with respect to this issue, the Court concludes that EPPs have made a sufficient

showing that “PBMs can exclude state and government payors prior to producing data.” Id.

EPPs have presented an administratively feasible methodology to identify federal and state

government plans which are excluded from the class.

                          c. Fully Insured Plans and Other Intermediaries

        Defendants argue that EPPs failed to present an administratively feasible methodology

“for determining whom the ultimate payor actually was” in transactions involving fully insured

plans, or other intermediaries, such as TPAs or ASOs. EPPs’ proposed class definition expressly

excludes fully insured plans. EPPs do not dispute that ASOs and TPAs are not in the proposed

class. EPPs’ Reply at 8 n.27 (ASOs “are not class members”); Craft Tr. 113:13–114:14 (“ASOs

and TPAs [are] fundamentally performing the same role”).

        At the outset, the Court notes that the issue of whether EPPs have presented a sufficient

methodology for distinguishing between class members and mere intermediaries, such as fully

insured plans and TPAs, is not de minimis. According to Mr. Dietz, “survey results from the




7
    In his supplemental expert report dated November 6, 2020, Mr. Dietz states that NCPDP standards do not
    require PBMs to use “Field A28-ZR.” Dietz Rep. ¶ 21. Ms. Craft acknowledged at her October 14, 2020
    deposition that Mr. Dietz is correct with respect to this issue: NCPDP standards do not require PBMs to use this
    field. Craft Tr. at 183:2–22. She further testified that PBMs “absolutely” use a “plan-type field” to identify
    government plans, but she did not know whether the field “would be called A28-ZR.” Id. at 169:7–170:1.

                                                        13
        Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 14 of 20




Pharmacy Benefit Management Institute found that between 38 and 55 percent of employers’

contractual relationships with their PBM was through a TPA each year from 2013 to 2017.”

Dietz Rep. ¶ 32. Similarly, Ms. Craft states that fully insured plans are “extremely common,”

and “approximately 88% of all employment-based prescription drug plans are fully insured.”

Craft Rep. ¶ 31.

       Vista Healthplan is instructive on this issue. In Vista Healthplan, the court declined to

certify a proposed class of end-payors which alleged that defendants engaged in reverse-payment

settlements. Vista Healthplan, Inc. v. Cephalon, Inc., No. 06-1833, 2015 WL 3623005, at *2

(E.D. Pa. June 10, 2015). Similar to this case, the proposed class in Vista Healthplan excluded

fully insured health plans. Id. at *4. The Vista Healthplan court stated that, “[u]ntil proceeding

through each transaction and resolving factual disputes about who ‘bears the burden’ of the price

in that transaction, the Court cannot say who is a member of the class, that is, who has paid or

reimbursed a portion of the purchase price.” Id. at *8 (quoting In re Skelaxin Antitrust Litig.,

299 F.R.D. 555, 571 (E.D. Tenn. 2014)). Continuing, that court concluded that the proposed

class was not ascertainable, stating that identification of class members “required consideration

of the individual contractual relationships underlying each transaction.” Id.

       In this case, the Court shares the concerns stated in Vista Healthplan—EPPs have not

persuaded the Court that distinguishing between class members and mere intermediaries, which

are excluded from the class, will not “require[] consideration of the individual contractual

relationships underlying each transaction.” Id. EPPs have presented a number of different

methodologies to address this issue, none of which is sufficient.

       First, in support of their prior motion for class certification dated December 19, 2018,

EPPs argued that “Form 5500s, an IRS form filed by health benefit plans, could be used to

identify fully insured plans.” Niaspan, 464 F. Supp. 3d at 706. “However, defendants
                                                14
        Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 15 of 20




identif[ied] inconsistencies on the Form 5500 of named plaintiff AF of L [sic] as exemplary of

the difficulties in ascertaining fully insured health plans in that manner.” Id. By Memorandum

and Order dated June 2, 2020, the Court rejected that proposed ascertainability methodology. As

defendants correctly state in their present opposition, EPPs “change course” in their Renewed

Motion, and no longer discuss Form 5500. Defs.’ Resp. at 20.

       Second, in their Renewed Motion dated September 4, 2020, EPPs argue that “data

collected by the PBM pursuant to NCPDP standards mandates the use of fields that identify the

TPP associated with each transaction . . . .” Mot. at 13. In a report dated January 6, 2021, Ms.

Craft admitted that NCPDP data merely contains “code numbers”—not “names or descriptions.”

Craft Reply ¶ 3. Ms. Craft also testified at her deposition on October 14, 2020 that NCPDP data

“is not designed to identify the ASO or TPA relationships.” Craft Tr. at 155:16–17.

       Third, during her deposition, Ms. Craft testified that EPPs may be able to identify fully

insured plans based on “the nature of the plan.” Id. at 153:17–20. On this issue, she stated that

“if it’s an HMO,” “we know categorically . . . it’s a fully funded plan.” Id. In their response,

defendants argue “Ms. Craft is wrong: in reality an HMO plan can be either self-funded or fully

insured.” Defs.’ Resp. at 21. Ten days after defendants’ response was filed, Ms. Craft submitted

a deposition errata, deleting the word “categorically” and changing her testimony as follows: “if

it’s an HMO, it’s a fully funded plan, except in those cases typically involving a very large

employer that is renting the HMO network,” and paying for the prescription drugs. Document

No. 729, Ex. B.

       Fourth, in her January 6, 2021 reply report, Ms. Craft selected four examples from PBM

data produced in this case in which she purported to identify fully insured plans in the “Account”

field, not class members, and TPP class members in the “Carrier” field. Craft Reply ¶ 15 n.39.

She identifies the entities in those fields as follows: (1) “Carrier: Pacificare of Colorado with
                                                 15
         Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 16 of 20




Account: Colorado HMO Commercial”; (2) “Carrier: UHC of TX (Pacificare) with Account:

Commercial HMO Dallas”; (3) “Carrier: Kaiser Colorado with Account: Mitre Corporation”;

and (4) “Carrier: Kaiser-California North with Account: Target.” Id.8

        Defendants argue that “it clearly appears from public documents that [Ms. Craft] is

wrong about two” of her four examples—the examples involving Mitre Corporation and Target.

Document No. 755 at 2. Defendants contend that publicly available documents show that Mitre

Corporation and Target’s plans are self-funded, and therefore within the class definition—not, as

Ms. Craft claims, fully insured and excluded. Document No. 755, Ex. A (“Plan benefits are self-

insured by The MITRE Corporation, which is responsible for their payment.”); Document No.

755, Ex. D (Target “retain[s] a substantial portion of the risk related to . . . team member medical

and dental claims.”).9

        By Order dated May 4, 2021, the Court directed EPPs to respond to defendants’ argument

that Ms. Craft is “wrong about two” of her four examples. Document No. 758. On May 7, 2021,

EPPs responded that it is “legally irrelevant” which entity in each example is a class member and




8
    In her reply report dated January 6, 2021, Ms. Craft included a few additional examples in which she purported
    to identify mere intermediaries in the PBM data. See, e.g., Craft Reply ¶ 14. Her discussion of those additional
    examples does not alter the Court’s analysis in this case. Ms. Craft does not provide a systematic method for
    identifying mere intermediaries, which are not class members, in any of her examples. Instead, for each
    example in which she purported to identify a mere intermediary in the PBM data, including the four examples
    discussed in greater detail above, Ms. Craft relied on what she “would normally expect to see” in a particular
    situation (id. ¶ 14), what “typically appears” in a particular situation (id. ¶ 15), and how certain code letters
    (“UMR”) that appear in transactions involving one ASO “indicate[] a self-funded plan” (id. ¶ 16). The Court
    concludes that such an ad hoc approach for identifying and excluding non-class members falls far short of a
    reliable and administratively feasible mechanism.
9
    EPPs argue that Exhibit A to Document No. 755, a 2017 Mitre Benefit Booklet, is irrelevant. They claim the
    Booklet is irrelevant because defendants’ assertion that Ms. Craft “is wrong about two [examples]” was based,
    in part, on defendants’ citation to “relevant transactions” involving Mitre Corporation in 2012—five years
    before the date of the Booklet. Document No. 755 at 3 n.1. EPPs’ argument is rejected. The 2017 Mitre
    Benefit Booklet is relevant to whether Mitre Corporation was a TPP during the class period, which concluded in
    2018. Further, EPPs have not presented a Mitre Benefit Booklet from 2012, the year EPPs claim is at issue.
    See In re Actiq Sales & Mktg. Practices Litig., No. 07-4492, 2014 WL 3572932, at *6–7 (E.D. Pa. July 21,
    2014) (concluding that Dr. Meredith Rosenthal appropriately used a “report [which] relates to a period of time
    after the Proposed Class Period” because “there has been no suggestion . . . that better data was available”).

                                                         16
        Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 17 of 20




which is not. Document No. 759 at 1. The Court disagrees with EPPs on this issue. Although

EPPs “need not be able to identify all class members at class certification,” they must prove that

identifying class members will not require “individualized fact-finding.” City Select, 867 F.3d at

439; Carrera, 727 F.3d at 308. Significantly, EPPs refer to all of the entities in Ms. Craft’s

examples, including entities Ms. Craft purported to identify as fully insured, as “potential class

members,” and they are not. Document No. 759 at 1. It is clear that fully insured plans are

included in Ms. Craft’s examples, and they cannot be class members. This fact, coupled with the

evidence presented by defendants in challenging the examples involving Mitre Corporation and

Target, supports the conclusion that identifying class members will require “individualized fact-

finding.” Carrera, 727 F.3d at 308.

       EPPs’ reliance on the following four decisions is not persuasive with respect to the

exclusion of fully insured plans: (1) In re Loestrin 24 Fe Antitrust Litig., 410 F. Supp. 3d 352

(D.R.I. 2019); (2) In re Zetia Ezetimibe Antitrust Litig., No. 18-2836, 2020 WL 5778756 (E.D.

Va. Aug. 14, 2020); (3) In re Namenda Indirect Purchaser Antitrust Litig., No. 15-6549, 2021

WL 509988 (S.D.N.Y. Feb. 11, 2021); and (4) In re Ranbaxy Generic Drug Application Antitrust

Litig., No. 19-2878, 2021 WL 1947982 (D. Mass. May 14, 2021). In each of those cases, the

court concluded that end-payor plaintiffs demonstrated they could exclude fully insured plans

from the proposed class. However, those cases were decided by courts in the First, Second, and

Fourth Circuits—not by any court in the Third Circuit, which has adopted the unique

requirement that a class be “administratively feasible.” See Carrera, 727 F.3d at 307–08.

       Courts in the First and Second Circuits have rejected the administrative feasibility

requirement adopted by the Third Circuit in Carrera. In Dial Complete Marketing & Sales

Practices Litigation, the District of New Hampshire (in the First Circuit) stated that “the court is

not persuaded by the reasoning of Carrera and its progeny.” 312 F.R.D. 36, 51 (D.N.H. 2015).
                                                 17
        Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 18 of 20




Likewise, the Second Circuit “decline[ed] to adopt a heightened ascertainability theory that

requires a showing of administrative feasibility at the class certification stage.” In re Petrobras

Sec. Litig., 862 F.3d 250, 265 (2d Cir. 2017) (“In declining to adopt an administrative feasibility

requirement, we join a growing consensus that now includes the Sixth, Seventh, Eighth, and

Ninth Circuits.”). With respect to the Third Circuit’s administrative feasibility requirement,

Judge Julio M. Fuentes (of the Third Circuit) recently stated in a concurring opinion in City

Select that “circuits that have carefully considered whether to adopt our new requirement have

declined to do so.” See City Select, 867 F.3d at 443 & n.3 (Fuentes, J., concurring); see also

5 Moore’s Federal Practice § 23.21 (3d ed. 2021) (“Other circuits to consider the Third Circuit’s

approach have rejected it.”).

       Further, unlike the courts in Zetia and Ranbaxy, this Court is not persuaded that EPPs can

identify fully insured plans in a “ready” or “efficient” manner. In Zetia, the court determined that

“PBM data alone can readily identify fully-insured plans.” 2020 WL 5778756, at *12. Similarly,

in Ranbaxy, the court concluded that PBM data can “efficiently” identify fully insured plans. 2021

WL 1947982, at *12. The evidence presented in this case is to the contrary.

       As stated supra, Ms. Craft selected four examples from the PBM data in which she

purported to identify a fully insured plan, which is excluded from the class, and a TPP class

member. In response to an Order dated May 4, 2021, directing EPPs to address two of these

examples, EPPs responded that it is sufficient for them to identify “the only two potential class

members for these particular transactions”—a fully insured plan, not a class member, and a TPP

class member. Document No. 759 at 2. They declined to identify which entity in each example

is a TPP class member and which is a fully insured plan. Given that fully insured plans are

extremely common and EPPs expect PBM data to include “approximately 20 million class

transactions,” it is insufficient for EPPs to narrow the identification of “potential class members”
                                                 18
          Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 19 of 20




to one of two entities as in the examples selected by Ms. Craft. Craft Rep., App. 1. EPPs have

not shown they can identify, without individualized inquiry, the TPP class members in Ms.

Craft’s examples, let alone the millions of transactions at issue in this case.

         The Court concludes that EPPs have not presented an administratively feasible

mechanism to distinguish between class members and mere intermediaries such as fully insured

plans. EPPs may not adopt a methodology that changes as defendants test its reliability and, in

the end, fails to accomplish what is required. In its June 2, 2020 Memorandum denying class

certification, the Court stated that EPPs failed to provide “a comprehensive methodology for

systematically applying exclusions in this case.” Niaspan, 464 F. Supp. 3d at 706. The Court

remains of the view that EPPs have failed to provide a methodology to systematically apply the

class exclusion for fully insured health plans. Accordingly, the Court concludes that EPPs have

not satisfied the ascertainability requirement of Rule 23(b)(3).10

         The Court having ruled that EPPs have not satisfied the ascertainability requirement, it

need not address whether EPPs have satisfied the requirements of superiority and predominance.

In re Wellbutrin XL Antitrust Litig., 308 F.R.D. 134, 149–50 (E.D. Pa. 2015) (concluding

ascertainability was not satisfied and declining to address superiority and predominance); Afzal

v. BMW of N. Am., LLC, No. 15-8009, 2020 WL 2786926, at *8 (D.N.J. May 29, 2020)

(concluding ascertainability was not satisfied and declining to “reach the questions of superiority

and predominance”).




10
     In addition to arguing EPPs failed to provide a sufficient methodology to apply their class exclusions,
     defendants claim the proposed class is not ascertainable for a number of reasons. They argue that EPPs failed
     to: (1) provide a case-specific methodology; (2) identify the records that would enable them to ascertain class
     membership; (3) identify thousands of class members; and (4) show that their methodology can be implemented
     without excessive cost. In light of the Court’s conclusion that EPPs failed to provide a sufficient methodology
     to apply their class exclusions, the Court need not reach these additional arguments.

                                                        19
         Case 2:13-md-02460-JD Document 763 Filed 08/17/21 Page 20 of 20




   IV.      CONCLUSION

         For the foregoing reasons, EPPs’ Renewed Motion for Class Certification is denied. An

appropriate order follows.




                                               20
